       Case 1:20-cv-01140-NONE-JLT Document 14 Filed 12/22/20 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   TIMOTHY CLEVELAND,                                )   Case No.: 1:20-cv-01140-NONE-JLT
                                                       )
12                  Plaintiff,                         )   ORDER CONSTRUING PLAINTIFF’S REQUEST
                                                       )   FOR COURT HEARING AS RESPONSE TO
13          v.                                         )   ORDER TO SHOW CAUSE AND DENYING
                                                       )   REQUEST (Doc. 13)
14   UNITED STATES DEPARTMENT OF
                                                       )
     AGRICULTURE, et al.,
15                                                     )   ORDER DIRECTING PLAINTIFF TO FILE THIRD
                                                       )   AMENDED COMPLAINT
16                  Defendants.                        )

17
18          On October 9, 2020, the Court dismissed the second amended complaint and directed the

19   plaintiff to file a third amended complaint or a notice of voluntary dismissal of the action. (Doc. 11.)

20   After plaintiff failed to do so, the Court ordered the plaintiff to show cause why the action should not

21   be dismissed. (Doc. 12.) On November 17, 2020, the plaintiff filed a “Request for Court Hearing to

22   Cure Deficiencies and Objection to Denial for Change of Venue” (Doc. 13), which the Court construes

23   as a response to the order to show cause. (Id. at 1, 3, 6.) Plaintiff also objects to the Court’s denial of

24   his motion for change of venue (Id. at 2.) Plaintiff further includes a statement describing alleged

25   racial discrimination by USDA employees. (Id. at 3-5.)

26          First, the request for a hearing “to cure the deficiencies” in the complaint is DENIED. The

27   plaintiff must demonstrate the causes of action and the factual support for them in his written

28   complaint. He cannot do so orally and still proceed in this case. Second, Plaintiff’s request for a

                                                           1
       Case 1:20-cv-01140-NONE-JLT Document 14 Filed 12/22/20 Page 2 of 2


1    hearing to object to the Court’s order denying the change of venue is DENIED. The Court has

2    determined that venue is correct in this District and argument on this decision is not proper. The

3    plaintiff may choose to dismiss this case and re-file it wherever he likes. However, he is advised that

4    she he do so, the new action will be amenable to dismissal for failure to file the action in the correct

5    venue.

6             Finally, within 30 days, Plaintiff may choose to file a third amended complaint that cures the

7    deficiencies of the proper pleading or he may dismiss the action. His failure to do so will result in the

8    recommendation that the action being dismissed for failure to state a claim and to comply with the

9    Court’s orders.

10
11   IT IS SO ORDERED.

12      Dated:      December 22, 2020                           /s/ Jennifer L. Thurston
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
